Citation Nr: 0215282	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for the service-
connected right knee disability, currently evaluated as 20 
percent disabling.




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1982 to 
February 1986.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the RO that assigned separate increased ratings of 20 percent 
for the service-connected knee disabilities, effective on May 
1, 1997.  

The case was before the Board in May 2001 when it was 
remanded to the RO for additional development of the record.  

In a February 2002 rating decision, the RO granted secondary 
service connection and assigned a 40 percent rating for a 
lumbar spine disability manifested by degenerative changes, 
effective on October 19, 1998.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected left knee disability manifested by 
the residuals of a tibial tubercle osteotomy is shown to be 
productive of a severe functional loss due to pain that more 
nearly approximates that of flexion being limited to 15 
degrees.  

3.  The service-connected right knee disability manifested by 
the residuals of a tibial tubercle osteotomy is shown to be 
productive of a severe functional loss due to pain that more 
nearly approximates that of flexion being limited to 15 
degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected left knee disability manifested by 
the residuals of a tibial tubercle osteotomy with fixation of 
AO screws via lag technique have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§  
4.1, 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).  

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected right knee disability manifested by 
the residuals of a tibial tubercle osteotomy with fixation of 
AO screws via lag technique have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§  
4.1, 4.7, 4.40, 4.45, 4.71a, including Diagnostic Codes 5003, 
5010, 5260, 5261 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

The VA treatment records, dated from 1997 through 2000, show 
that the veteran received treatment for his right and left 
knee disabilities, including knee pain, decreased range of 
motion, degenerative joint disease and chondromalacia.  

Specifically, in April 1997, his range of motion was noted to 
be that of 5 degrees extension to 110 degrees flexion and his 
quadriceps strength was 4/5.  X-ray studies taken in 
September 1997 revealed no evidence of arthropathy, but 
showed post-surgical changes at the tibial tuberosities.  

Likewise, x-ray studies taken in April 1998, demonstrated 
bilateral healed tibial osteotomies with no arthropathy or 
patellar tracking abnormality.  In September 1998, the 
veteran exhibited a slow gait requiring the use of a cane and 
experienced limited range of motion in his knees.  

In April 1998, the veteran underwent a VA examination and 
reported a history of dislocating both of his kneecaps during 
service and, in 1997, undergoing a bilateral tibial tubercle 
osteotomy.  Following surgery, an examination revealed 
evidence of subluxation.  

At the time of the examination, the veteran stated that 
physical therapy, heat and injections had not provided him 
with relief from the daily pain that he experienced, with or 
without activity.  The veteran also stated that he took 
medication daily and used a cane or crutches depending on how 
far he needed to walk. 

The examination revealed that the veteran's range of motion 
in both knees was zero to 100 degrees with pain and severe 
pain from 100 to 120 degrees, both passively and actively.  
The veteran also exhibited severe crepitus of the bilateral 
patellofemoral joints.  

The examiner noted the previous surgical scars, stating that 
they were well healed with no evidence of infection.  The 
veteran had a negative apprehension sign and his "patella" 
moved laterally.  The veteran's ligaments were completely 
intact, and he walked with a slow gait, not showing any 
preference to one side.  

X-ray studied showed bilateral tibial osteotomies, which were 
healed with hardware in place.  The veteran exhibited no 
evidence of degenerative changes in the medial or lateral 
compartments.  There was minimal bilateral osteoarthritic 
projection in the inferior part of the patella, but no 
evidence of joint effusion.  The bilateral medial and lateral 
joint spaces were well preserved, and the patella appeared to 
be tracking well between both femoral condyles.  No 
heterotopic bone was noted, but there was a mild decrease in 
the spaces of the patellofemoral joints.

The VA examiner concluded that the veteran suffered from 
severe patellofemoral syndrome and previous maltracking of 
his patella as reported in medical records at the time of the 
1997 surgery.  The veteran had had realignment performed, but 
continued to experience pain and severe patellofemoral 
syndrome, central with an aspect of chondromalacia patella.  

The VA examiner further stated that the veteran's disability 
was moderate, specifically with activity that required going 
up stairs or when using the quadriceps muscle.  The examiner 
opined that the last remaining option was a complete 
patellectomy.  

In April 1999, the veteran underwent a VA spinal examination.  
Nonetheless, the veteran had complaints of having constant 
knee pain made worse with activity and relieved with rest.  

At the time of the examination, the veteran was taking 
Morphine and Percocet for the pain.  The examination revealed 
normal active range of motion in all joints of the lower 
extremities.  His deep tendon reflexes were present and 
equal; the patellar apprehension test was positive 
bilaterally; and the Apley grinding test was positive, 
bilaterally.  The veteran exhibited severe pain on very 
minimal palpation of the joints of the knees, but there was 
no edema or erythema of the joints.  The examiner noted that 
there was no crepitus on range of motion of the knees.  

In conclusion, the examiner opined that the veteran suffered 
from clinical knee pain, but that there were inconsistencies 
between the subjective and objective findings, including 
decreased muscle strength in the lower extremities, but the 
muscles were well developed, and he had a slow nonanatomic 
gait with no limp, but needed a straight cane.  The examiner 
finally stated that there were no other significant focal 
neuromuscular or functional deficits on the examination.  

The veteran underwent another VA examination in October 2001.  
The veteran had complaints of having constant dull aching 
anterior knee pain, intermittent swelling, and that his knees 
would feel hot to touch.  The veteran stated that he did not 
experience any periods of flare-ups because he constantly 
experienced pain or suffer from a fatigue sensation in either 
lower extremity.  

The veteran also reported having increased knee pain with any 
type of activity, particularly standing or walking greater 
then 30 minutes, ascending and descending stairs, and sitting 
with his knees flexed and that he could not squat.  

The veteran's past treatment was noted to include that of 
nonsteroidal anti-inflammatories and physical therapy with no 
relief.  The veteran was currently taking Morphine and 
Oxychodone.  An examination revealed well-healed surgical 
scars over the anterior aspect of both knees.  The soft 
tissue under the scars was easily moveable.  The skin around 
the scars was not sensitive to touch.  There was no atrophy 
of the quadriceps, hamstrings or gastrocnemius psoas muscle 
groups, and his range of motion was from zero degrees of 
extension to 90 degrees of flexion, which was only achieved 
when the veteran was distracted.  

The examiner also noted that the veteran demonstrated 
voluntary guarding during the active joint motion assessment 
with increased pain reported beyond 45 degrees and that 
"perhaps" there was slight laxity of the left anterior 
cruciate ligament, although it was difficult to determine 
with the guarding of movement.  There was no obvious 
bilateral laxity of the posterior cruciate ligament, medial 
collateral ligament, or lateral collateral ligament.  

The examiner also noted a negative ballotable patella and 
that there were no effusions.  Apley's grind test was 
positive, bilaterally, and upon manual muscle test, the 
veteran demonstrated 4+/5 quadriceps, hamstrings, and 
gastrocnemius psoas.  

X-ray studies revealed findings consistent with realignment 
of the patellar tendons with screws extending through both 
proximal tibias in the anterior-posterior direction.  The 
joint spaces were well preserved, and there was no 
significant osteophyte formation or effusion.  

The VA examiner diagnosed the veteran as having bilateral 
osteomalacia patella and patellofemoral syndrome.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the January 2000 Statement of 
the Case and March 2000 and February 2002 Supplemental 
Statement of the Case, as well as the July 2001 letter, 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, as there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi , No. 01-
997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran claims that he is entitled to higher ratings than 
the currently assigned 20 percent for his service-connected 
knee disabilities.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran is currently 20 percent under Diagnostic Code 
5010 and 5260, for the service-connected left and right knee 
disabilities, due to additional functional loss secondary to 
pain.  

Pursuant to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, shall be rated as arthritis, 
degenerative under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

Pursuant to Diagnostic 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable rating, flexion limited to 
45 degrees warrants a 10 percent rating, flexion limited to 
30 degrees warrants a 20 percent rating, and flexion limited 
to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2002).  

Likewise, the Rating Schedule also provides that extension 
limited to 5 degrees warrants a noncompensable rating, and 
extension limited to 10 degrees warrants a 10 percent rating.  
Extension limited to 15 degrees warrants a 20 percent rating, 
and extension limited to 20 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).

Flexion of the knee to 140 degrees and extension to zero 
degrees is considered full range of motion.  See 38 C.F.R. 
§ 4.71, Plate II (2002).

Furthermore, disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

After carefully reviewing the evidence, the Board concludes 
that the veteran's service-connected disability pictures more 
nearly approximate the criteria required for the assignment 
of a 30 percent rating for each knee.  

In this regard, pursuant to Diagnostic Code 5260, the veteran 
must exhibit flexion limited to 15 degrees.  The Board notes, 
however, that the veteran's objective range of motion has 
been limited, at most, to 90 degrees.  Specifically, the 
veteran's range of motion was 110 degrees of flexion in the 
April 1997 VA treatment note, zero to 100 degrees of flexion 
with pain and severe pain from 100 degrees to 120 degrees 
during the April 1998 VA examination, and 90 degrees of 
flexion during the October 2001 VA examination, with 
increased pain beyond 45 degrees.  

Nonetheless, the Board has taken into consideration the 
affects of painful motion and further functional loss 
suffered as a result of such pain, and concludes that the 
veteran's knee disabilities more nearly approximate the 
criteria required for a 30 percent rating with flexion of 
each knee likely being limited to 15 degrees.  

The veteran has reported on numerous occasions that he 
suffers from constant bilateral knee pain, even without 
movement, that worsens with any form of activity, 
particularly walking, standing, descending and ascending 
stairs, and sitting with his knees flexed.  

The veteran also exhibited increased pain beyond 45 degrees 
upon active joint motion during the October 2001 VA 
examination.  Moreover, during range of motion testing in 
April 1998, the VA examiner reported that the veteran 
exhibited pain upon all motion, from zero to 100 degrees, 
with severe pain from 100 degree to 120 degrees.

Therefore, given the demonstrated findings referable to his 
likely functional loss due to pain, the Board concludes that 
each service-connected knee disability warrants the 
assignment of a 30 percent rating.  

The Board also finds, however, that a higher rating is not 
for application as the veteran does not exhibit any loss of 
extension or ankylosis of either knee, in either a favorable 
or unfavorable position.  




ORDER

An increased rating of 30 percent for the service-connected 
left knee disability is granted, subject to the regulations 
controlling the award of VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
right knee disability is granted subject to the regulations 
controlling the award of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

